 

AO 245B (Rev. 05/15/2013) Judgrnent in a Criminal Petty Case {Modifled) Page l ofl

UNITED STATES DISTRICT COURT
soUTHERN DIsTRICT oF CALIFoRNiA

United States of America JUI)GMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Afrer November 1, 1987)

Alexi Victoriano_ROque Case Number: 3 : l 8-mj-22433-KSC

Emerson Wheat
Defendant ’s A!!Orney

REGISTRATION NO. 80370298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

|:| was found guilty to count(s)
after a plea of not guilty.
AccordinglyJ the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s!
8:1325 ILLEGAL ENTRY (Misdemeanor) l
E The defendant has been found not guilty on count(s)
|:| Coun_t(s) dismissed on the motion of the United States_
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

le Assessment: $10 WAIVED

Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Friday, October 26, 2018
Date of imposition of Sentence

 

    

 

 

FlLEo /. .-
Oct 26 2018 H NORABLE KAREN s_ CRAWFORD
- UNITED srATEs MAGISTRATE JUDGE

 

 

 

CLERK, U.S. DlSTRICT COURT
SUUTHERN DlSTRlCT DF CAL|FDRNIA
BY si ericas DEPUTY

 

 

 

3:18-mj-22433-KSC

 

